138 Nev., Advance Opinion 54
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                IRVING TORREMORO; AND KEOLIS                            No. 83596
                TRANSIT SERVICES, LLC,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                          FEL
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE
                ERIKA D. BALLOU, DISTRICT JUDGE,
                Respondents,
                  and
                LAMONT COMPTON,
                Real Party in Interest.



                              Original petition for a writ of mandamus challenging a district
                court order allowing the substitution of an expert witness after discovery
                had closed.
                              Petition denied.

                Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, and Michael P. Lowry,
                Las Vegas,
                for Petitioners.

                Maier Gutierrez & Associates and Joseph A. Gutierrez and Stephen G.
                Clough, Las Vegas,
                for Real Party in Interest.




                BEFORE THE SUPREME COURT, HARDESTY, STIGLICH, and
                HERNDON, JJ.



SUPREME COURT
         OF
      NEVADA
                                                                               -    3 ro
1()) 1947A
                                                 OPINION

                By the Court, HERNDON, J.:
                            In this opinion, we address the standard for substituting an
                expert witness after the close of discovery. We clarify that NRCP 16(b)(4)'s
                good cause standard for modifying a scheduling order provides the proper
                standard for considering such motions and that the district court should
                also apply any relevant local discovery rules, such as EDCR 2.35(a) in this
                case, in its evaluation. Finally, we determine that the district court did not
                abuse its discretion in modifying the scheduling order, reopening discovery,
                and granting the motion to substitute.
                                 FACTS AND PROCEDURAL HISTORY
                            Real party in interest Lamont Compton filed a complaint
                against petitioners Irving Torremoro and Keolis Transit Services, LLC
                (collectively, petitioners) for claims of negligence; respondeat superior; and
                negligent hiring, training, and/or supervision after Compton sustained
                significant injuries from a motor vehicle accident. Dr. Jeffrey Gross treated
                Compton for his injuries and was designated as his retained medical expert.
                The close of discovery, as stipulated by the parties, was scheduled for
                March 7, 2020, and the trial was scheduled to begin on September 7, 2021.
                            Prior to the filing of Compton's complaint, an indictment was
                filed under seal against Dr. Gross in the United States District Court for
                the Central District of California. Subsequently, the federal court entered
                an order unsealing the indictment on May 18, 2018. On March 6, 2020,
                before the close of discovery, Compton filed a motion in limine to exclude
                evidence of Dr. Gross' pending federal indictment being introduced at trial.
                On August 5, 2020, the district court granted the motion in limine, finding



SUPREME COURT
        OF
     NEVADA
                                                      2
(01 1947A
                that any testimony about Dr. Gross' pending federal case would be more
                prejudicial than probative.
                            Thereafter, Dr. Gross pleaded guilty to one felony count of
                conspiracy. The plea was entered under seal, however, and not revealed
                until over nine months later, on May 21, 2021, when the United States
                Attorney for the Central District of California issued a press release
                publicizing Dr. Gross' conviction. Dr. Gross was sentenced to 15 months in
                federal prison for accepting nearly $623,000 in bribes and kickbacks.
                            After learning of Dr. Gross' conviction and prison sentence,
                Compton, on June 29, 2021, filed a motion to substitute Dr. Raimundo Leon
                for Dr. Gross pursuant to NRCP 37(c) and NRCP 16(b)(4). The district court
                granted Compton's motion, finding that
                            (1) the request to substitute Dr. Jeffrey Gross is
                            substantially justified; (2) the harm to Plaintiff is
                            outweighed by any harm to Defendants;
                            (3) Plaintiff had no knowledge of the status of the
                            criminal case as it was under seal until in or about
                            April 2021; (4) discovery shall be reopened for the
                            limited purpose of replacing Dr. Gross only; and
                            (5) no other discovery is permitted.
                The trial was rescheduled to September 6, 2022. Petitioners subsequently
                filed this petition for a writ of mandamus, requesting that this court direct
                the district court to vacate its order.
                                                DISCUSSION
                We exercise our discretion to entertain the petition
                            A writ of mandamus is available to compel the performance of
                an act that the law requires or to control an arbitrary or capricious exercise
                of discretion. NRS 34.160; Int'l Game Tech., Inc. v. Second Judicial Dist.
                Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). We generally do not
                consider a petition for writ relief to address decisions to admit or exclude
SUPREME COURT
        OF
     N EVADA
                                                          3
jOn 1A47A
                 evidence or expert testimony, unless (1) "an important issue of law needs
                 clarification and public policy is served by this court's invocation of its
                 original jurisdiction," (2) "the issue is one of first impression and of
                 fundamental public importance," or (3) the resolution of the writ petition
                 will resolve related or future litigation. Williams v. Eighth Judicial Dist.
                 Court, 127 Nev. 518, 525, 262 P.3d 360, 365 (2011) (internal quotation
                 marks omitted).     Whether a petition for a writ of mandamus will be
                 considered is within this court's sole discretion. Smith v. Eighth Judicial
                 Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                             Petitioners raise an important and unsettled issue of law—
                 under what circumstances is the substitution of an expert witness
                 appropriate after discovery has closed. We therefore exercise our discretion
                 to entertain the petition.
                 NRCP 16(b)(4)'s good cause standard, along with consideration of any
                 relevant local rules, provides the framework for a district court's evaluation
                 when a party seeks to substitute an expert witness after the close of discovery
                             In Compton's motion to substitute his expert witness, he argues
                 that the substitution is appropriate under NRCP 16(b)(4) and NRCP
                 37(c)(1). Petitioners contend that the district court did not apply the correct
                 legal standard and propose that the district court should have followed
                 EDCR 2.35(a)'s "excusable neglect" standard.
                             NRCP 16(b)(4) provides that the district court may modify a
                 scheduling order for good cause. NRCP 37(c)(1) provides that if a party fails
                 to identify a witness, the party cannot use that witness, "unless the failure
                 was substantially justified or is harmless." EDCR 2.35(a) provides that a
                 request for additional time for discovery made later than 21 days from the
                 close of discovery shall not be granted unless the moving party
                 demonstrates that the failure to act was the result of excusable neglect.

SUPREME COURT
          OF
      N EVA DA
                                                       4
10) I 447 A
                                   Because we have not previously addressed the correct standard
                       for considering motions to substitute an expert witness after the close of
                       discovery, we look to federal courts for guidance.           "Federal cases
                       interpreting the Federal Rules of Civil Procedure are strong persuasive
                       authority, because the Nevada Rules of Civil Procedure are based in large
                       part upon their federal counterparts." Exec. Mgmt., Ltd. v. Ticor Title Ins.
                       Co., 118 Nev. 46, 53, 38 P.3d 872, 876 (2002) (internal quotation marks
                       omitted).   In Fidelity National Financial, Inc. u. National Union Fire
                       Insurance Co. of Pittsburgh, 308 F.R.D. 649, 652 (S.D. Cal. 2015), the United
                       States District Court for the Southern District of California determined that
                       when reviewing such motions under FRCP 16(b) (amendment of a
                       scheduling order) or FRCP 37(c) (untimely designation of expert witness
                       and sanctions), the relevant factors were largely coextensive. Id. Similar
                       to NRCP 16(b), which permits a modification to the schedule only for good
                       cause, FRCP 16(b) also permits a modification only for good cause, and
                       federal courts have interpreted that to mean that a district court is required
                       "to evaluate (1) the moving party's diligence, and (2) prejudice." Fidelity
                       Nat'l, 308 F.R.D. at 652. And under FRCP 37(c), a district court must
                       "assess (1) whether the moving party has shown substantial justification,
                       and (2) harm." Id. (internal quotation marks omitted). However, because
                       a request to substitute an expert witness after discovery has closed requires
                       the district court to set a new date for the disclosure of expert and rebuttal
                       reports and reopen limited expert discovery, federal courts have concluded
                       that FRCP 16(b) is the more appropriate standard. Id. We agree.
                                   The district court's consideration extends beyond simply
                       deciding if the substitute expert witness would be appropriate and includes
                       evaluating how the whole case would be affected with the new discovery

SUPREME COURT
         OF
      N EVADA
                                                             5
I()) 1947A    cneZgp
                deadlines. Thus, evaluation under NRCP 16(b)(4) is the more appropriate
                mechanism of review as it is more extensive than a review under NRCP
                37(c)(1). See, e.g., Johnson v. Mammoth Recreations, Inc., 975 F.2d 604,
                608-09 (9th Cir. 1992) (treating a motion to amend the complaint after the
                scheduling order deadline as a motion to modify the scheduling order rather
                than a motion to amend the complaint).1 Furthermore, some federal courts
                have also required consideration of local rules in combination with the
                consideration under FRCP 16(b), as the local rules affect how a trial
                proceeds through that jurisdiction. See, e.g., Johnson, 975 F.2d at 608 &
                n.4 (recognizing that Local Rule 240(c) of the Eastern District of California
                contains local exceptions to FRCP 16(b)'s mandatory scheduling deadlines);
                see also NRCP 16(e) (final pretrial conference).
                            Accordingly, we clarify that when a party seeks to substitute an
                expert witness after the close of discovery, a district court should consider
                the motion pursuant to NRCP 16(b)(4)'s good cause standard and in
                combination with any applicable local rules, like EDCR 2.35(a) here. Thus,
                in totality and applied here, the standard is good cause for the extension of
                discovery under NRCP 16(b)(4), along with a showing of excusable neglect
                under EDCR 2.35(a) because the motion to substitute was filed later than
                21 days before the discovery cut-off deadline.


                       'In Johnson v. Mammoth Recreations, 975 F.2d at 608-09, the circuit
                court considered FRCP 16(b) in the plaintiffs late amendment of complaint
                instead of FRCP 15(a) (amendment and supplemental pleadings). The court
                stated that FRCP 16(b) included the more appropriate standard, and the
                district court could summarily reject the plaintiffs motion to amend as
                untimely. Id. Importantly, the court pointed out that "[a] scheduling order
                'is not a frivolous piece of paper, idly entered, which can be cavalierly
                disregarded by counsel without peril." Id. at 610 (quoting Gestetner Corp.
                v. Case Equip. Co., 108 F.R.D. 138, 141 (D. Me. 1985)).
SUPREME COURT
       OF
   NEVADA
                                                     6
  I 947A
                The district court's substitution of Dr. Gross was proper under NRCP
                16(b)(4) and EDCR 2.35(a)
                            Discovery matters are within the district court's sound
                discretion, and its decision will not be disturbed unless the district court
                clearly abused its discretion. In re Adoption of a Minor Child, 118 Nev. 962,
                968, 60 P.3d 485, 489 (2002); Diversified Capital Corp. v. City of North Las
                Vegas, 95 Nev. 15, 23, 590 P.2d 146, 151 (1979).
                            When considering whether there is good cause to modify a
                scheduling order, the district court must first consider the moving party's
                diligence. See Fidelity Nat'l, 308 F.R.D. at 652 (construing the identical
                federal rule); Nutton v. Sunset Station, Inc., 131 Nev. 279, 286, 357 P.3d
                966, 971 (Ct. App. 2015) (noting that good cause under NRCP 16(b) is
                analogous to the federal rule). The motion must be denied if the district
                court determines the moving party did not act diligently. Fidelity Nat'l, 308
                F.R.D. at 652. If the party acted diligently, the district court will then
                consider whether the delay will prejudice the nonmoving party.            Id.
                Because EDCR 2.35(a) is also relevant in the underlying situation, the court
                must also consider whether the moving party demonstrated that its failure
                to act was the result of excusable neglect. Excusable neglect is "not because
                of the party's own carelessness, inattention, or willful disregard of the
                court's process, but because of some unexpected or unavoidable hindrance."
                Excusable Neglect, Black's Law Dictionary (11th ed. 2019).
                            The district court did not abuse its discretion in modifying the
                existing scheduling order, reopening discovery for a limited purpose, and
                allowing the substitution regarding Dr. Gross. The district court expressly
                considered substantial justification and the harm to the parties under
                NRCP 37(c), which we have recognized are factors coextensive with those
                under NRCP 16(b)(4).     Further, the record supports the district court's
SUPREME COURT
        OF
     NEVADA
                                                     7
(CO 1947A
                findings and thus that there was good cause, diligence, lack of prejudice,
                and excusable neglect.    Compton had successfully moved the court to
                exclude any testimony at trial relating to Dr. Gross' then-pending federal
                case. Dr. Gross' subsequent plea was made under seal, and the district
                court determined that Compton had no knowledge of the updated status of
                Dr. Gross' criminal case because of the sealing order until the public
                statement. When Dr. Gross was then sentenced to prison, Compton was left
                without his expert witness. As a result, the district court concluded that
                the harm to Compton occasioned by the prison sentence and resultant
                unavailability of Dr. Gross outweighed the harm to petitioners;2 thus, there
                was good cause, and a lack of prejudice, to allow for the substitution
                regarding Dr. Gross. Moreover, Compton diligently moved to substitute for
                Dr. Gross within a reasonable amount of time after the sealing order was
                lifted and the subsequent sentencing decision was made public in May
                2021.3 Further, the district court determined that the harm to petitioners
                would be limited, as Dr. Leon would not exceed the scope of Dr. Gross'
                opinion, would not offer new or unrelated testimony or opinions, and would



                      2Implicitin the district court's ruling is a finding that the harm to
                Compton by virtue of being without an expert witness outweighed any harm
                to petitioners that would be occasioned by the requested substitution.
                However, the district court's written order appears to contain an error
                where it states that the harm to real party in interest "is outweighed by
                any" harm to petitioners.

                     3Petitioners'  argument that knowledge of the indictment should be
                equated to knowledge of the eventual guilty plea, conviction, prison
                sentence, and unavailability lacks merit. The risk of proceeding with the
                expert witness was not determined at the time when Dr. Gross was
                designated as the retained expert simply because Compton had knowledge
                of possible criminal guilt.
SUPREME COURT
     OF
   NEVADA
                                                     8
                not increase damages. The district court specifically ordered discovery to
                be reopened, limited it to only the replacement of Dr. Gross, and clarified
                that no other discovery was permitted. Thus, the district court did not
                abuse its discretion in finding good cause and in granting a modification of
                the scheduling order.
                            Additionally, the district court's findings support a conclusion
                of excusable neglect. Dr. Gross was appropriately qualified as the expert
                witness, and Compton had successfully moved the court to exclude any
                testimony related to his then-pending federal case. Thus, Dr. Gross would
                have been able to testify without issue had he not been convicted and
                sentenced to prison. As the district court determined, the "surprise" in this
                situation was the combination of a sealed record of the guilty plea until
                April 2021, a 15-month prison term imposed at sentencing, and the eventual
                unavailability of Dr. Gross. Dr. Gross' unavailability cannot be imputed to
                Compton as being a result of his carelessness, inattention, or willful
                disregard of his obligations but rather resulted from an unavoidable
                hindrance occasioned by Dr. Gross' guilty plea and prison sentence. Thus,
                the district court did not abuse its discretion in finding excusable neglect
                pursuant to the facts on record.
                            We conclude that petitioners did not show that the district court
                abused its discretion in modifying the scheduling order and reopening
                discovery, and thus writ relief is not warranted to control an arbitrary and
                capricious exercise of discretion or to require the district court to perform a
                legally required act. See Club Vista Fin. Servs., LLC v. Eighth Judicial
                Dist. Court, 128 Nev. 224, 228, 276 P.3d 246, 249 (2012) (explaining that
                "discovery matters are within the district court's sound discretion, and [this]
                court will not disturb factual findings if they are supported by the record").

SUPREME COURT
     OF
   NEVADA
                                                      9
CO l47A MIWt,
                Any lack of factual findings or conclusions of law in the order does not
                warrant extraordinary relief because the record supports the district court's
                order.
                                               CONCLUSION
                             A motion to substitute an expert witness after close of discovery
                necessarily requires the district court to consider modifying the scheduling
                order and reopening discovery. We adopt the federal approach and conclude
                that NRCP 16(b)(4)'s "good cause" test, in combination with any relevant
                local rules, provides the standard governing when a district court may
                modify a scheduling order. Therefore, we conclude that the district court
                properly granted the motion to substitute Compton's expert witness, and we
                deny the petition for a writ of mandamus.



                                                                                 , J.
                                                     Herndon


                We concur:



                Hardesty


                     A-14G4-4                   J.
                Stiglich




SUPREME COURT
        OF
     NEVADA
                                                      10
0)1 I947A